           Case 1:19-vv-01491-UNJ Document 29 Filed 06/02/20 Page 1 of 7




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-1491V
                                         UNPUBLISHED


    BRIAN OBERSCHMID and HEATHER                              Chief Special Master Corcoran
    OBERSCHMID, as parents and natural
    guardians of minor child, J.O.,                           Filed: April 30, 2020

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Damages Decision Based on Proffer;
                                                              Influenza (Flu) Vaccine; Guillain-
    SECRETARY OF HEALTH AND                                   Barre Syndrome (GBS)
    HUMAN SERVICES,

                        Respondent.


Kate Gerayne Westad, SiebenCarey, Minneapolis, MN, for petitioner.

Laurie Wiesner, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

        On September 26, 2019, Brian and Heather Oberschmid filed a petition for
compensation, on behalf of their minor child, J.O., under the National Vaccine Injury
Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”). Petitioners
alleged that J.O. suffered Guillain-Barré Syndrome (“GBS”), which meets the Table
definition for GBS, after receiving the influenza vaccination on September 27, 2016.
Petition at 1, ¶¶ 1, 12. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

        On February 18, 2020, a ruling on entitlement was issued, finding Petitioners
entitled to compensation for J.O.’s GBS. On April 30, 2020, Respondent filed a proffer

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:19-vv-01491-UNJ Document 29 Filed 06/02/20 Page 2 of 7



on award of compensation (“Proffer”) indicating Petitioners should be awarded
compensation in the amount of $434.00 for future unreimburseable expenses, in the
amount of $8,616.40 for past unreimburseable expenses, and an amount sufficient to
purchase the annuity described in II.C. for pain and suffering. Proffer at 2-3. In the
Proffer, Respondent represented that Petitioners agree with the proffered award. Id. at
2-4. Based on the record as a whole, I find that Petitioners are entitled to an award as
stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, I award the following:

        A. A lump sum in the amount of $434.00, representing compensation for
           projected unreimburseable expenses, in the form of a check payable to
           Petitioners as legal representatives of J.O.;

        B. A lump sum in the amount of $8,616.40, representing compensation for
           actual unreimbursable expenses, in the form of a check payable to
           Petitioners; and

        C. A lump sum sufficient to purchase the annuity contract described in
           Section II.C of the Proffer, representing compensation for pain and
           suffering.

These amounts represent compensation for all damages that would be available under
§ 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
          Case 1:19-vv-01491-UNJ Document 29 Filed 06/02/20 Page 3 of 7



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

__________________________________________
                                          )
BRIAN OBERSCHMID and HEATHER              )
OBERSCHMID, as Parents and Natural        )
Guardians of Minor Child, J.O.,           )
                                          )
                    Petitioners,          )                  No. 19-1491V
 v.                                       )                  Chief Special Master Corcoran
                                          )                  ECF
 SECRETARY OF HEALTH AND                  )
 HUMAN SERVICES,                          )
                                          )
                    Respondent.           )
__________________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I. Procedural History

       On September 26, 2019, petitioners filed a petition for compensation (“petition”) under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34, as amended.

Petitioners allege that J.O. suffered “problems and limitations related to Guillain-Barré

Syndrome” (“GBS”) which was caused by an influenza (“flu”) vaccination J.O. received on

September 27, 2016. See Petition (“Pet.”) at ¶1-4. On February 13, 2020, respondent filed his

Vaccine Rule 4(c) Report, conceding that J.O.’s alleged injury meets the Table criteria for GBS

and that petitioners have satisfied all legal prerequisites for compensation under the Act. On

February 18, 2020, the Chief Special Master issued a ruling on entitlement, finding that in view

of respondent’s position and evidence of record, petitioners were entitled to compensation.




                                                 1
            Case 1:19-vv-01491-UNJ Document 29 Filed 06/02/20 Page 4 of 7



II.    Items of Compensation and Form of the Award

       Based upon the evidence of record, respondent proffers, and the parties recommend, that

compensation be made through lump sum payments and future annuity payments as described

below, and request that the Chief Special Master’s decision and the Court’s judgment award the

following: 1

       A.       Future Unreimbursable Expenses

       Evidence supplied by petitioners supports an award for limited projected medical

expenses related to J.O.’s vaccine-related injury. Respondent proffers that petitioners be

awarded unreimbursable expenses in the lump sum amount of $434.00, in the form of a check

payable to petitioners as the legal representatives of J.O. Petitioners agree.

       B.       Past Unreimbursable Expenses

       Evidence supplied by petitioners documents their expenditure of past unreimbursable

expenses related to J.O.’s vaccine-related injury. Respondent proffers that petitioners should be

awarded past unreimbursable expenses in the lump sum amount of $8,616.40, in the form of a

check payable to petitioners. Petitioners agree.

       C.       Past Pain and Suffering

       For past pain and suffering, respondent proffers an amount sufficient to purchase an

annuity contract, paid to the life insurance company from which the annuity will be purchased




       1
          Should J.O. die prior to entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.


                                                   2
            Case 1:19-vv-01491-UNJ Document 29 Filed 06/02/20 Page 5 of 7



(the “Life Insurance Company”), 2 for the benefit of J.O., pursuant to which the Life Insurance

Company will agree to make payments to J.O. as follows:

       Beginning August 8, 2033, $24,548.60 payable annually for six years certain.

       The payments provided for in this section II. C. above shall be made as set forth herein.

Should J.O. predecease any of the certain payments set forth above, said payments shall be made

to his estate. Written notice to the Secretary of Health and Human Services and to the Life

Insurance Company shall be provided within twenty (20) days of J.O.’s death.

       The annuity contract will be owned solely and exclusively by the Secretary of Health and

Human Services and will be purchased as soon as practicable following the entry of a judgment

in conformity with this Proffer. The parties agree that upon the purchase of the annuity contract,

the Secretary of Health and Human Services and the United States of America are released from

any and all obligations with respect to future annuity payments.




2
  Notwithstanding references herein to “the Life Insurance Company” or “the annuity contract,”
to satisfy the conditions set forth herein, in respondent’s sole and absolute discretion, respondent
may purchase one or more annuity contracts from one or more life insurance companies.
Moreover, the Life Insurance Company must have a minimum of $250,000,000 capital and
surplus, exclusive of any mandatory security valuation reserve. The Life Insurance Company
must have one of the following ratings from two of the following rating organizations:

       a.       A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

       b.       Moody’s Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

       c.       Standard and Poor’s Corporation Insurer Claims-Paying Ability Rating: AA-,
                AA, AA+, or AAA;

       d.       Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating:
                AA-, AA, AA+, or AAA.
                                                 3
                Case 1:19-vv-01491-UNJ Document 29 Filed 06/02/20 Page 6 of 7



           Petitioners authorize respondent to disclose documents filed by petitioners in this case

consistent with the Privacy Act and the routine uses described in the National Vaccine Injury

Compensation Program System of Records, No. 09-15-0056.

           The compensation described above in Sections A., B., and C. represents all elements of

compensation to which petitioners are entitled under 42 U.S.C. § 300aa-15(a). Petitioners

agree. 3

III.       Summary of Recommended Payments Following Judgment

           A.       Lump sum to petitioners as legal representatives of J.O.
                    (for future unreimbursable expenses):                               $ 434.00

           B.       Lump sum to petitioners (for past unreimbursable expenses):         $8,616.40

           C.       An amount sufficient to purchase the annuity contract described
                    above in section II. C.


                                                         Respectfully submitted,

                                                         JOSEPH H. HUNT
                                                         Assistant Attorney General

                                                         C. SALVATORE D’ALESSIO
                                                         Acting Director
                                                         Torts Branch, Civil Division

                                                         CATHARINE E. REEVES
                                                         Deputy Director
                                                         Torts Branch, Civil Division

                                                         GABRIELLE M. FIELDING
                                                         Assistant Director
                                                         Torts Branch, Civil Division




           3
         At the time the annuity payments will be received, J.O. will be an adult, and thus
guardianship is not required.
                                                     4
         Case 1:19-vv-01491-UNJ Document 29 Filed 06/02/20 Page 7 of 7



                                           /s/Laurie Wiesner
                                           LAURIE WIESNER
                                           Trial Attorney
                                           Torts Branch, Civil Division
                                           U.S. Department of Justice
                                           P.O. Box 146
                                           Benjamin Franklin Station
                                           Washington, D.C. 20044-0146
                                           Tel: (202) 305-0253
                                           laurie.wiesner@usdoj.gov

Dated: April 30, 2020




                                       5
